per curiam:
El abogado Carlos Manzano Velázquez no ha satisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico y ha ignorado nuestros repetidos requerimientos ordenándole mostrar causa por la cual no debía ser suspendido del ejercicio de la profesión legal por razón de tal incumplimiento de ley. Ley Núm. 75 de 2 de julio de 1987, según enmendada, 4 L.P.R.A. see. 2001 et seq., y Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.). Véanse: Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. Colegio de Abogados de Puerto Rico, 682 F. Supp. 674 (D.P.R. 1988), confirmada por el Tribunal de Apelaciones para el Primer Circuito, 917 F.2d 620 (1er Cir. 1992).
Tomando en consideración su renuencia injustificada a satisfacer el pago de la cuota de la colegiación; In re Vega González, 116.D.P.R. 379, 381 (1985); Colegio de Abogados v. Schneider, supra; In re Serrallés III, 119 D.P.R. 494, 495-496 (1987); In re Duprey Maese, 120 D.P.R. 565 (1988); y su indiferencia en responder a las órdenes de este Tribunal, lo cual de por sí conlleva la imposición de sanciones disciplinarias severas; In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Colón Torres, 129 D.P.R. 490 (1991); In re Nicot Santana, 129 D.P.R. 717 (1992); se decreta la suspensión indefinida del abogado Carlos Manzano Velázquez del ejercicio de la abogacía y de la notaría en esta jurisdicción.

Se ordena al Alguacil General que, con carácter priori-tario, se incaute de la obra notarial de dicho abogado.


Se dictará sentencia de conformidad.